PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Puryear et al.
Application No. 16/395,809
Filed: 26 Apr 2019
For: BOUNDED COMPETITIONS IN A VIDEO GAME FRAMEWORK
:
:
:
:	DECISION ON PETITION
:
:


  
This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
February 04, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely and proper manner to the Non Final Office Action of May 14, 2020.  The Notice set a period for reply of three (3) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on August 15, 2020.  A Notice of Abandonment was mailed February 01, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Reply to Office Action dated May 14, 2020, Amendment, claims, (2) the petition fee of $2100 and (3) a proper statement of unintentional delay. 

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 3715 for further examination on the merits. 

 
/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET